Citation Nr: 1444895	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  06-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2004 rating decision by Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a psychiatric disorder, claimed as PTSD.  A timely appeal was noted with respect to that decision.  The claims folder was later transferred to the jurisdiction of the Louisville RO. 

In December 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board for further appellate action. 

In September 2010, the Board denied service connection for PTSD, and remanded the matter of service connection for a psychiatric disability, other than PTSD, for further development. 

The Veteran appealed that portion of the September 2010 Board decision that denied entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a Joint Motion for Remand, which vacated the Board decision and remanded it for action consistent with the Joint Motion. 

In November 2011, the Board denied service connection for PTSD.  The Veteran again appealed to the Court.  In August 2012, the Court granted a Joint Motion for Remand, which vacated the Board decision and remanded it for action consistent with the Joint Motion.  

The Board in June 2013 expanded the claim to include consideration of any implicated psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the claim for additional development.  The claim no returns to the Board for review.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  
 

REMAND


The Board in its June 2013 remand sought a VA medical evaluation and opinion relying on an accurate history, to support an accurate adjudication by the Board.  The Veteran has claimed that the history relied upon by the VA examiner in March 2014 is also inaccurate, in that the examiner asserts that psychiatric symptoms were not documented during the interval from 1974 to 1990.  A review of records obtained reveals that the earliest hospitalization record within the claims file following the Veteran's post-partum depression interval documents hospitalization for depression from October to November of 1990.  The record of that hospitalization informs that the Veteran was seen "often in the past for anxiety and depression by various family practitioners and therapists."  

The Veteran also submitted in support of her claim a June 2014 opinion by a private physician also relying on the Veteran's history and supporting a link between service and current psychiatric disability.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The claims file should be returned to the March 2014 VA psychologist for an addendum opinion.  The physical claims file and records contained within Virtual VA must be made available to the examiner for this purpose.  

The examiner should opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current psychiatric disorder had its onset in active service, or is otherwise causally or etiologically related to active duty service, or, in the case of a psychosis, was manifested within the first post-service year.  

The examiner should specifically consider the clinical history of the Veteran being seen "often in the past for anxiety and depression by various family practitioners and therapists" as reported during 1990 clinical treatment.  The examiner should also reconcile her conclusions with the June 2014 private psychological report.  

The examiner should indicate whether the Veteran's current psychiatric disability is distinct from that which she suffered post-partum beginning in September 1974, the examiner should so state, and explain her conclusions.  

2.  After completing all development, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



